
	
		I
		112th CONGRESS
		2d Session
		H. R. 6681
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2012
			Mr. Reed (for
			 himself, Mr. Higgins,
			 Mr. Turner of New York,
			 Mr. Meeks,
			 Mr. Owens,
			 Ms. Buerkle,
			 Ms. Clarke of New York,
			 Mr. King of New York,
			 Mr. Crowley,
			 Mrs. McCarthy of New York,
			 Ms. Slaughter,
			 Ms. Hayworth,
			 Mr. Hanna,
			 Mr. Bishop of New York,
			 Mr. Gibson,
			 Mr. Engel,
			 Mr. Tonko,
			 Ms. Hochul,
			 Mr. Grimm,
			 Mr. Towns,
			 Mr. Israel,
			 Mr. Serrano,
			 Mr. Rangel,
			 Mr. Nadler,
			 Mrs. Maloney,
			 Ms. Velázquez,
			 Mr. Hinchey,
			 Mr. Ackerman,
			 Mrs. Lowey, and
			 Mr. Bilirakis) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 815 County Road 23 in Tyrone, New York, as the
		  Specialist Christopher Scott Post Office
		  Building.
	
	
		1.Specialist Christopher Scott
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 815 County Road 23 in Tyrone, New York, shall be known and
			 designated as the Specialist Christopher Scott Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Specialist
			 Christopher Scott Post Office Building.
			
